DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Objections
Claim 1 is objected to because of the following informalities:
	Claim 1, lines 2-3 recite “…sharpened, cast iron or steel blades secured by an iron bolt to enable opening and closing of the shears; metal paddles, welded at one end;…” The limitation of “metal paddles, welded at one end” is unclear as if to mean the only one end of the metal paddles are welded or if the metal paddles are welded to one end of the shears. For examination purposes, the limitation will be interpreted as “metal paddles, welded at one end of the shears” as understood from the specification, page 1, paragraph 1, line 3 “At one end of the shears are metal paddles, welded to the ends.”

	Claim 1, lines 3-4 recite “handles comprising either ribbed plastic or rubber to enable secure grip, attached at an opposite end;…” The limitation of “attached at an opposite end” is unclear as if to mean the ribbed plastic or rubber is attached to an opposite end of the handles or if the handles are attached to an end of the shears opposite the metal paddles. For examination purposes, the limitation will be interpreted as “attached to the shears at an end opposite the metal paddles” as understood from Figure 1.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wescott (US1127557) in view of Lindsten (US3808617) and Steele et al. (US20120000019 hereinafter Steele).

	Regarding claim 1, Wescott discloses garden Shears with tongs consisting of: 	sharpened, blades (Figure 2 Elements 7 are cut away portions leaving a sharpened cutting edge. Lines 54-58 “The inner faces of the jaws 4 are provided with the cut away portions 7 leaving one of the longitudinal edges of the jaws, as shown at 8, which is sharpened to form a cutting edge…”) secured by an bolt (Figure 3 Element 5) to enable opening and closing of the shears (Lines 49-53 “said circular portions being mounted for pivotal movement upon the bolt 5 whereby when the handle members 1 and 2 are actuated, the jaws 4 will be opened and closed as desired.”); metal paddles (Figure 2 Elements 10), welded at one end (See MPEP 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." The metal paddles being welded at one end is considered a product by process limitation. For examination purposes, “welded at one end” is interpreted as the metal paddles are attached in a way that removal would require cutting or damaging the apparatus. The metal paddles of Wescott are integrally formed and therefore the structure of the apparatus meets the limitation of “welded at one end”); handles (Figure 2 Elements 1 and 2), attached at an opposite end (Figure 2 Elements 1 and 2 are attached at the end opposite of the metal paddles and blades); and wherein the metal paddles are designed for picking up debris after gardening and putting the debris in a bucket or wheelbarrow for discarding (The limitation of “designed for picking up debris after gardening and putting the debris in a bucket or wheelbarrow for discarding” is considered an intended use of the apparatus and the limitation would be met if all structure required to perform the intended use is disclosed. The metal paddles of Wescott would be capable of picking up debris and putting the debris in a bucket or wheelbarrow).

	Wescott fails to explicitly disclose the blades are cast iron or steel secured by an iron bolt, and the handles comprise either ribbed plastic or rubber to enable a secure grip.

	Lindsten teaches a combination plier tool comprising cast iron. (Column 2, lines 25-27 “All of the components of the aforedescribed tool preferably comprise steel or cast iron, or other suitable metals utilized for tools.”).

	Steele teaches handles comprising rubber to enable secure grip. (Paragraph 0016, sentences 1-2 “The handle portions 30 are both covered with a rubber (or other suitable grip material) over mold 34 to form a resilient grip member of the handle portions 30 while the metal of the head portions 26 remains exposed. The rubber over molds 34 provide extra durability, increase user comfort, and reduce slippage of the user's hand on the pliers 10.”)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wescott to incorporate the teachings of Lindsten and Steele to provide a tool comprising sharpened cast iron blades secured by an iron bolt; and handles comprising rubber. Doing so would allow the tool to be made of cast iron which is a well-known metal that can be reliably manufactured; and also have rubber covered handles to prevent the tool from slipping from a user's grip while sweating or working in weather such as rain.


Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
	A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gairoard (US2043373) discloses side cutting pliers adapted for gripping and extracting pins, nails, bolts, cotter pins, and the like. Marti (US3082652) discloses pliers having arms coated with or embedded in a shell of molded synthetic material. Hollenbeck discloses garden shears for gripping and holding flowers or other plants as they are cut. Conlee (US2064105) discloses a tool for gathering flowers, fruit, or vegetables that cuts the stem but retains the severed flower, fruit, or vegetable. Grimshaw (US3005366) discloses an improved hand tool for frictionally gripping an elongated element. Bonehill (US1775086) discloses combination of cutters or scissors and pliers for cutting flowers. Rowen (US1487808) discloses shears for pruning with means for holding or picking up severed shrubbery. Harris (US1151874) discloses shears having a rigid element for holding a portion of plant until the shears have been opened. Cooke (US20190084140) discloses multifunctional pliers having a working portion on the end. Miller (US5383274) discloses a pair of garden shears with a debris catcher attached to each blade. Collins (US7073261) discloses a cut and grab shear head for pruning shears or loppers. Wheeler (US2012648) discloses florists shears for holding the stems of plants as they are cut.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723